Citation Nr: 0832225	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that VA's duty to assist 
includes affording the veteran a new VA examination under the 
facts and circumstances of this case.

The Board notes that it received an April 2008 letter from 
the veteran's wife, C.A.G., in June 2008, well after the 
veteran's claim had been adjudicated and more than one year 
after the April 2007 VA examination.  The letter asserts that 
the veteran's PTSD is worse than the 30 percent evaluation 
assigned by the RO in its rating decision, Statement of the 
Case (SOC), and Supplemental SOC (SSOC).  Indeed, the 
veteran's wife describes the veteran as manifesting visual 
and auditory hallucinations, a lack of hobbies, a lack of 
socialization, crying, mumbling, fearfulness, 6 or 7 periods 
per year lasting 6 to 8 days each during which the veteran 
cannot get dressed or go to work, a flattened affect, and 
impaired judgment.  

In addition, the Board notes that the doctor assigned a GAF 
score of 45 after a mental health assessment in May 2007 at 
the North Texas Health Care System.  This is a dramatic drop 
from the GAF score of 60 assigned by the April 2007 VA 
examiner one month earlier.  The significant change in GAF 
scores, in combination with the April 2008 letter from the 
veteran's wife, is enough to suggest that the veteran's 
disability may have worsened and that a new VA examination is 
necessary in order to make this determination.     

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Afford the veteran an examination to 
ascertain the nature and severity of his 
PTSD disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

a.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

b.  The examiner is requested to review 
all pertinent records associated with the 
claims file, including the May 2007 
mental health assessment and the April 
2008 letter from the veteran's wife, 
C.A.G.

c.  Following the examination, the 
examiner should offer comments and an 
opinion as to the current degree of 
disability due to the veteran's PTSD, and 
whether his PTSD symptoms have worsened 
since the April 2007 VA examination.  The 
examiner should assign a GAF score as 
appropriate, and should reconcile, to the 
extent feasible, any differences among 
the assigned GAF scores in April 2007, 
May 2007, and at the time of the new 
examination.

d.  A clear rationale for all opinions 
would be helpful, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

2.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

